DELL, Judge.
Appellant seeks review of a final judgment dissolving a marriage of 52 years duration. The former husband, appellee, is 78 years old. Appellant, former wife, is 68 years old and the victim of a stroke which has left her partially paralyzed. She is not capable of employment outside the home. In its final judgment, the trial court approved the parties’ property settlement agreement and denied appellant permanent periodic alimony and attorneys fees. We affirm.
However, we note that because of the wife’s physical limitations, it is highly improbable that she will be capable of future employment. Therefore, the trial court abused its discretion in failing to retain jurisdiction to award alimony in the future. Moore v. Moore, 401 So.2d 841 (Fla. 5th DCA 1981); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Accordingly, we remand this case with instructions to the trial court to amend the final judgment to retain jurisdiction to award alimony in the future.
AFFIRMED IN PART; REVERSED IN PART.
ANSTEAD and HURLEY, JJ., concur.